Title: To John Adams from William Plumer, 12 July 1814
From: Plumer, William
To: Adams, John


				
					My dear Sir, 
					Epping (N H.) July 12 1814
				
				Permit me to request you to accept of the enclosed address to the Clergy. Their systematic opposition to our government evinces a spirit equally hostile to Christianity and the real interests of their country. How far I have succeeded in exposing their misconduct you will judge. I wish some abler pen, and one more at leisure, had undertaken & more fully investigated the subject.What is your opinion respecting the state of our public affairs? Will the mission to Gottenburg terminate in peace—or must we prepare for a long & arduous struggle for our existence as an independent nation? I indulged the fond hope that this year would produce an honorable peace; but the prospect appears less favorable than it did previous to the astonishing changes that have recently occurred in Europe. If we have not virtue & public spirit sufficient to maintain our rights, we are unworthy to enjoy them—& shall justly merit that state of vassalage which attends foreign domination. If our Ministers return without a treaty of peace, I trust that the arbitrary demands of the haughty court of Britain will produce union amongst ourselves. United we may safely defy a world in arms. The pressure of the war, instead of increasing, has already lessened our divisions. I have however little hopes of the leaders of opposition—they will, I fear, sooner betray their country than support its government. Does not history too fully confirm the dishonorable fact that the leaders of factions, in former times & in other countries, have preferred the interest & claims of foreign nations to those of their own!I have for months expected, but in vain, to have received letters from our minister at St. Petersburg. I hope he enjoys health & will acquire fame—as I am confident his prudence will merit both.I am with much respect and esteem / Sir, / Your most obedient / humble servant.
				
					William Plumer
				
				
			